Measuring devices containing mercury (debate)
The next item is the recommendation for second reading by the Committee on the Environment, Public Health and Food Safety on the Council common position for adopting a directive of the European Parliament and of the Council amending Council Directive 76/769/EEC relating to restrictions on the marketing of certain measuring devices containing mercury (05665/1/2007 - C6-0114/2007 - (Rapporteur: María Sornosa Martínez).
rapporteur. - (ES) Mr President, Commissioner, ladies and gentlemen, we in this House all agree that it is necessary to reduce the demand for mercury in the manufacture of products and to speed up its substitution.
It would be appropriate to introduce Community level marketing restrictions on mercury-containing measuring and control equipment for consumer use, with some exemptions in the healthcare sector.
We want to prevent significant amounts of mercury entering the waste stream. In that way, we shall contribute to guaranteeing a high level of protection of the environment and human health, whilst preserving the internal market, as required by Article 95 of the Treaty.
Mercury and its components are highly toxic to humans, ecosystems and wildlife. Initially seen as a diffuse local problem, mercury pollution is now understood to be global, chronic and serious.
As regards a potential blanket ban on the use of mercury in all devices, which is the aim of this proposal, it should be emphasised that the experts the Commission consulted have come to the conclusion that hospitals need devices with a high level of accuracy to treat life-threatening conditions such as hypertension, arrhythmia and pre-eclampsia.
Mercury sphygmomanometers provide the appropriate level of accuracy and reliability to ensure patient safety. We are therefore currently proposing that these instruments be exempted from the ban until there are complete guarantees with regard to the functioning of possible alternative instruments.
I would also once again call upon the Commission to adopt short-term measures to ensure that all products containing mercury currently circulating in society are collected separately and safely processed. Otherwise, this Directive will be less effective in practice.
With regard to the production of new traditional barometers containing mercury, which has been the most controversial aspect in this Parliament, we proposed an agreement that there would be a transitional period of two years for manufacturers to enable them to adapt to the new rules. Unfortunately, not all of the political groups have agreed to this, though I believe that we will have a sufficient majority in this House to adopt it.
With regard to the manufacturers of these barometers, I would like to say that they will have this transitional period of two years in order to stop using mercury in their industrial processes. They will not suffer any competitive disadvantage or economic harm, since we know that they have been manufacturing this kind of barometer without using mercury for some time.
We must remind our citizens that this equipment may pose a risk to health and the environment, since it can break easily and end up being dumped, or, worse still, if it is burnt, the mercury is dispersed into the atmosphere, polluting the air, the soil and water. Mercury thereby enters the food chain, mainly into fish, and then us human beings.
As this House is well aware, at second reading, a majority in the Committee on the Environment, Public Health and Food Safety has rejected the amendments intended to make it possible to continue manufacturing new mercury barometers.
I believe that it would be irresponsible for us to accept that request and I therefore call upon all the honourable Members to vote against it, as the Council and the European Commission also propose, and I thank them for all of their efforts to avoid a possible conciliation procedure.
Finally, I would once again call upon the Commission to increase awareness within the population through the organisation of information campaigns on the health risks resulting from exposure to mercury and the environmental problems it may cause, since I fear that the citizens are not yet sufficiently well-informed about its toxicity, unfortunately.
I would like to end by thanking the Commission for its work and for the possibility of reaching an agreement at second reading. Thanks, too, to the Council and to the political groups that have supported this proposal.
Vice-President of the Commission. (DE) Mr President, honourable Members, I would like to begin by offering my sincere thanks to Mrs Sornoza Martínez, the rapporteur, on her work on this proposal. We are discussing a very important directive this evening. It is an important part of our strategy for banishing mercury from our environment for ever - a strategy that has long been backed by the European Parliament.
Mercury and its compounds are highly toxic to human health and the environment. The directive will therefore bring a major step forward, it will restrict the marketing of certain new measuring devices containing mercury and in that way prevent some 30 tonnes of mercury entering the environment through waste every year.
The proposed directive aims to cut the use of this hazardous material in measuring instruments to a minimum and to allow exceptions only where the risks are negligible or there are no substitutes. Thus, the marketing of mercury-containing fever thermometers will be banned completely, for example, and the sale of all other mercury-containing measuring instruments to the general public will be prevented. I believe it is right that there will be an exception for blood pressure meters in the health sector and for antique measuring instruments. The proposals were drawn up on the basis of a risk assessment and detailed impact assessment that were developed for the mercury strategy.
This directive does not only safeguard human health and the environment, it will also serve to maintain the internal market, since it will introduce harmonised rules for the marketing of mercury-containing measuring devices everywhere in the Community.
The rapporteur recommends approval of the Council common position without further amendment. The Commission agrees with this entirely, since the common position has adopted some of the amendments tabled by Parliament at first reading and represents a balanced compromise between the effort to ban the use of mercury to the greatest possible extent in order to safeguard human health and the environment on the one hand while ensuring the safety of patients in the health sector on the other. I must confirm what the rapporteur has already said: the majority of experts still consider mercury-containing blood pressure meters, sphygmomanometers, essential in the treatment of certain life-threatening diseases. We shall have to look into this matter, however. If there are safe alternatives available for these instruments, too, then mercury should be banned here as well. The Commission will therefore be reviewing the derogation in two years' time.
A further derogation means that antique measuring instruments, that is those that are at least 50 years old, will still be able to be sold. The Commission is able to agree with this because antique instruments are predominantly collector's items which, because of their value, are handled very carefully and come onto the market in only very small numbers. In the Commission's view, however, there is no justification for an unlimited derogation for the further sale of new mercury barometers to consumers. Since there are alternatives to mercury barometers that are just as decorative and reliable, there is absolutely no need for this hazardous substance to be used in the manufacture of barometers.
An unlimited derogation for such instruments would be in stark contradiction to the stance taken by the European Parliament in relation to highly dangerous substances when adopting the new REACH legislation on chemicals. A transitional period of two years, as now provided in the directive, is perfectly adequate to allow the few remaining manufacturers of mercury barometers to convert to alternatives. In any case, many of those manufacturers, if not all of them, already offer alternative products. Under no circumstances, therefore, will the Commission agree to the amendments that have been tabled seeking permanent derogations for barometers.
I urgently request your assistance in backing the common position so that the directive can now be adopted at second reading.
on behalf of the PPE-DE Group. - Mr President, we have been through these arguments on a number of occasions so I shall keep my argument as brief as possible. The only remaining issue to be resolved, as the Commissioner and Mrs Sornosa Martínez pointed out, is that of barometers. I have to say that I remain deeply convinced that both the Commission and the Council, and some Members of this Parliament, have got the argument completely wrong. There is no justification whatsoever for a ban on barometers. They are only being singled out because there is only a relatively small number of companies which still produce them in Europe and they are an easy target as far as the Commission is concerned, to make it look as though they are actually doing something about mercury, whereas the big sources of release of mercury - from power stations, crematoria, etc. - are not being tackled because, of course, to tackle them would be very expensive for Member State governments and local authorities.
This Parliament passed an amendment to exempt barometer-makers at first reading in the Committee on the Environment, Public Health and Food Safety and in this Parliament. The Council then rejected it, albeit with a two-year phase-out period. The Environment Committee did not support the amendment this time round, I am sorry to say, but I have retabled the amendments in order to give Parliament a further opportunity to make a decision on this and, as Members are no doubt aware, a very vigorous campaign is being fought by a number of independent operators and distributors throughout Europe.
It is a completely illogical position to say that antique instruments will be exempted but new instruments will be banned. There are probably more antique instruments being circulated and placed on the market in Europe than there are new instruments being created. It is a very small minority specialist market and Europe brings itself into disrepute by delegitimising, by banning, by forcing out of business, a small number of very entrepreneurial and gifted craftsmen. They can be controlled by a proper licensing and control regime which they have said that they are willing to pay for. That would be by far the most sensible solution rather than an outright ban and to force a number of small companies out of business, thereby losing the skills and traditions that have existed in Europe for several hundred years.
on behalf of the PSE Group. - (NL) Mr President, I am indebted to Mrs Sornosa Martínez, who has our warm and unqualified support. Mercury, and particularly mercury compounds and mercury vapours, is toxic. Mercury can accumulate in brain tissue and the nervous system, where it can wreak great havoc. This, in turn, can lead to reduced intelligence. An intelligent policy, therefore, prohibits the use of mercury in unnecessary applications. Given that alternatives are available, it is to be welcomed that the mercury thermometer is consigned to the past.
Barometers are the subject of much debate. In the Netherlands, the use of mercury has been banned since 2003, but barometers were exempt until 2005 and then, pending fresh European rules, until 1 January 2006. We are willing to extend the exemption period by another two years for traditional barometers, which are, it has to be said, delightful things. As this brings the total delay to 1 January 2010, there is enough time to develop alternatives, which, as the Commissioner confirmed, are already available to a large extent.
Whilst I can, of course, imagine that this is hard for producers of barometers to take, if we want to banish mercury altogether, we must in any event ban consumer products that contain it. Barometers may break or leak, so that mercury ends up in the environment anyway.
I therefore agree with the producers of barometers that the use of mercury in low-energy light bulbs is, of course, also very harmful. It is a good idea to change over to LED lights as soon as possible, but this Directive is about mercury in measuring devices and not about low-energy light bulbs. I would therefore once again like to express my warm support to Mrs Sornosa Martínez, who I believe has chosen a very good line of attack.
on behalf of the ALDE Group. - Mr President, I wish to congratulate Mrs Sornosa Martínez on her excellent report.
This legislative report follows the mercury strategy report adopted by this House last year. It aims at restricting the placing on the market of new measuring devices containing mercury. Mrs Sornosa Martínez rightly agrees in the main with the proposal before us and reserves only some derogations in cases where there are no appropriate substitutes yet available.
My group strongly supports this proposal and considers the rapporteur's amendments useful and appropriate. Overall, the proposal meets with widespread agreement across Parliament, apart from the single, well-known issue of the barometer controversy. The difference, as you know, is that the Council has agreed to the compromise proposal to grant a two-year derogation after the entry into force of the directive to a small number of producers of traditional-looking, present-day manufactured barometers. This, we feel, is a reasonable solution and gives those manufacturers time to implement mercury-free substitutes into their products.
This view is not shared by some colleagues who hold the opinion expressed in Amendments 1 and 2 that there should be a permanent derogation for traditional-looking barometers. The matter is not of huge importance in substance, as the amount of mercury used in these instruments is tiny and safety measures are adequately implemented by the manufacturers. At the same time, as a question of principle, no long-term derogation is necessary as the manufacturers have ample time to adapt in the case of safe alternative chemicals without the need to introduce a risky precedent in safety directives.
The issue has, unfortunately, been blown out of all proportion by a section of the national press that want to portray the matter as one of heartless and bureaucratic big-brother-style EU interfering with poor, honest-to-goodness traditional instrument manufacturers and trying to destroy them. This, as you will appreciate, is not true.
The position of my group is to follow scientific logic and not to accept permanent derogations for barometers but, realising the strength of feeling amongst some MEPs, we will not be unduly strict with those in our group who choose not to follow the group line, although there is always the risk of the barometer amendment going through and jeopardising the whole proposal. Let us hope that this will not happen.
on behalf of the UEN Group. - (PL) Mr President, the directive of the European Parliament and of the Council relating to restrictions on the marketing of certain measuring devices containing mercury is an important document as it limits the amount of mercury released into the environment. Mercury enters the food chain in the form of methylmercury in an aquatic environment, affecting fish, fruit, vegetables and eventually human beings. It accumulates in our bodies and poisons us.
Every year, 33 tonnes of mercury enter into circulation in new equipment and 27 tonnes in used equipment. Technical advances have reduced the use of mercury in industry and manufactured products. In dealing with mercury it is essential to recover it from used equipment and to drastically reduce imports of such equipment from countries outside the Union. All European Union Member States should impose a ban of this kind following early amendment of Council Directive 76/769/EEC relating to restrictions on the marketing of certain dangerous substances and preparations.
I would like to thank Mrs Sornosa Martínez for her work.
on behalf of the Verts/ALE Group. - (SV) I used to play with mercury as a little boy. Hopefully, this directive will mean that future generations of children will not do so. There is now a compromise with the Council, and it is high time that we accepted it. We know that mercury is harmful both to people and to the environment and that it can almost always be replaced by less dangerous substances. The compromise in the Council of Ministers is a balanced one and comes 14 years after Sweden introduced its national ban on mercury thermometers. There is no more time to lose.
Those who are now considering voting through a technically unjustified proposal from the barometer lobby should know that the whole ban will be in danger of being delayed and made more difficult to implement if the proposal is approved. It would be irresponsible to vote through such a proposal. Dentists, laboratories and hospitals have phased out mercury. There is no difficulty at all in measuring air pressure without mercury. Anyone nostalgic for an old barometer will be able to buy one. Even with this ban - which does not apply to antiques - it is still legal to do so in the internal market.
on behalf of the IND/DEM Group. - (PL) Mr President, it has long been known that mercury compounds are harmful to human beings and to the environment. Mercury enters the food chain easily. The groups most at risk are children, including unborn children, and people in direct contact with mercury. Mercury damages the human body by impairing the nervous system, coordination, and also sight, with negative consequences for health and the environment. It is therefore right and proper to introduce provisions restricting the use of mercury in certain measuring devices.
Medical devices containing mercury should, however, be withdrawn from the market gradually, especially in new Member States that have only limited resources available for their health services. By way of example it is estimated that the additional public expenditure required pursuant to a ban on the use of mercury thermometers will amount to around PLN 3 million a year. Sudden withdrawal of measuring devices containing mercury will not only be very costly, but may also dissuade people from measuring temperature and blood pressure. This is particularly serious as cheap electronic devices are not very accurate.
We proposed extending the transitional period, which would reduce the costs significantly. We also believe that the ban should exclude thermometers for premature babies because of the specific range of measurements, their reliability and precision, and also ovulation thermometers used to diagnose irregularities and for reproduction as part of the basic natural family planning method. In addition, veterinary thermometers are required for use in the diagnosis of animal diseases.
Finally, I should like to say that such hurried changes to legislation tend to arouse suspicions that vested interests are involved. In this case, withdrawal of equipment containing mercury might not be due exclusively to a desire to protect health and the environment.
(DE) Mr President, Commissioner, ladies and gentlemen, this measuring devices directive is intended to remove around 30 tonnes of mercury from circulation, not very much but nevertheless an appreciable quantity. The dangers of mercury are well known, its neurotoxicity undisputed. Where human health is at risk, I believe the strict principle of substitution applies. Where mercury is absolutely necessary and there are no alternatives, it can be retained under strict conditions.
Exceptions are therefore permitted only where there are no significant risks or where no alternatives are yet available. The exceptions include sphygmomanometers for special applications and old measuring instruments, and it goes without saying that the number of old measuring instruments will continue to fall of its own accord. I believe the transitional period of two years for barometers is quite sufficient. The decisive thing for me is the harmonisation of the internal market, which is taken a step further here. I approve the common position.
(SV) It is, in actual fact, astonishing that we are forced to have this debate. Mercury is one of the most dangerous poisons in our midst. Of course it should not be used unless absolutely necessary. I am amazed that anyone at all can believe that it is more important to go on manufacturing old-style barometers and thermometers than to protect public health.
As a pregnant woman, I am all too aware of all the risks that mercury entails. I know that no one who is to give birth should eat the fish that I myself and others like me ate throughout the period when we were growing up. Is that how things should be? Should it not be possible for young women to eat ordinary food? Should pregnant woman have to worry that their unborn children have been damaged by mercury from, for example, products that quite unnecessarily contain that substance?
In the run-up to this debate we received letters to the effect that we must safeguard the manufacture of traditional barometers. That is genuinely embarrassing. How can anyone believe that I attach more importance to whatever pleasure there may be in owning a barometer than to the risk posed to future generations by the use of mercury? I hope that, by voting tomorrow against all the amendments aimed at retaining the use of mercury, all my fellow Members will show how embarrassing those letters are and demonstrate that we are taking our responsibility for the environment and public health seriously.
(DE) Mr President, Commissioner, ladies and gentlemen, I agree: mercury is highly toxic. It is harmful to the environment, to animals and, through the food chain and by other routes, to human beings.
It is right that this element should be replaced where it is possible and sensible to do so, but not always and at any price and not because of the properties of the substance itself, but whenever its use really does present a hazard to the environment. We cannot remove mercury from circulation completely in any case, because then we would also have to say goodbye to another product that is much valued by many Members of this House. The energy-saving light bulb, which many would prefer to impose by law in order to protect the climate, also contains mercury. If energy-saving light bulbs were universally used, we would have at least as much of it in our households as at present with traditional barometers.
I do not think much of banning mercury and a whole group of craft businesses from the EU market tomorrow while at the same time wanting to screw mercury lamps into our light fittings. I would be interested to hear what the Commissioner has to say about these conflicting aims.
(SK) Mercury is used in many measuring devices, thermometers and barometers. Mercury has also been used successfully, and without major health implications, in dentistry in the form of amalgam fillings.
On the other hand, however, under certain circumstances mercury is known to be harmful and can accumulate in living organisms, including the human body. We are all aware that the Council's joint position includes most of the amendments already adopted by the European Parliament on 14 November 2006. This was reflected in the text, where the rapporteur and shadow rapporteurs see almost eye to eye, so that we were close to finalising the legislative process during the first reading.
There is a major point of difference between the Council and Parliament, however, concerning the production of devices which use mercury, notably barometers. As we know, Parliament voted in favour of a complete exemption, whereas the Council is proposing an exemption limited to two years, which appears to be appropriate. A ban would apply to new mercury barometers, but it seems sensible to regard second-hand barometers as acceptable, as this would make possible their continued sale, repair and maintenance.
As a citizen and consumer, I support the type of compromise backed by the rapporteur, which will not jeopardise the overall health of the general public and will enable conventional barometer manufacturers to adapt more quickly to the new situation.
Mr President, I think we should remind ourselves that this is part of a wider strategy to phase out mercury. No sector has been singled out - not thermometers, nor barometers - because there is going to be a set of actions over a number of years. I think Mr Ulmer got it right: we have agreed under the REACH Directive that if there is a safe alternative to dangerous chemicals, we should move towards that alternative. We have all agreed on that in this House; all the major political groups signed up to REACH. So to say 'let us make an exemption for barometers' at this stage is totally inconsistent with the REACH Directive. What is more, the REACH Directive would cover barometers.
There is an amendment about licensing barometers. Well, that does not address the issue of spillages, accidental damage or waste disposal, landfill and incineration. In the United States in May, somebody found a broken barometer in a storage cupboard in a school. The school was closed for a week. The whole school had to be evacuated and there was a clean-up bill amounting to thousands of dollars. Sixteen US States are moving towards mercury prohibitions on barometers and other equipment. In fact, they are going much further than the European Commission is proposing to go here today. So anybody who is talking about nanny-state Europe is totally misplaced when they are looking at the barometer issue.
The PSE Group pushed for the two-year phase-out for the barometer industry. We know these are small companies, we know it will pose some difficulties for them, but I think they were aware of the REACH Directive coming their way anyway, and I think this is a sensible compromise.
Finally, Mr Schlyter talked about how he used to play with mercury when he was a child. Many people have said this to me during the course of this debate. We used to play with it in the past. I always point out that we used to drive in cars without seatbelts; we used to breathe in leaded petrol; and at Christmas time I used to get sweet cigarettes in my Christmas stocking. There are things to change and I think now is the time to change them.
Vice-President of the Commission. (DE) Mr President, ladies and gentlemen, I will be glad to once again clarify the Commission's policy with regard to the handling of demonstrably highly toxic substances in our environment. We cannot rule out risks in our society, but whenever the conditions for substitution are present, substitution must take priority. I fail to understand how anyone could see it differently. If it is not necessary to work with highly toxic substances in our environment, then we simply must not do it.
That also applies with regard to the energy-saving light bulbs that Mr Krahmer mentioned, which do indeed contain very small quantities of mercury. There are as yet no substitutes for that. But work must be done on it, and as soon as there are substitutes, manufacture without the use of mercury must of course be preferred here too.
May I conclude by talking about barometers again. No one is a greater friend of beautiful old instruments than I am. I am a great friend of traditional production methods, a great friend of traditional firms, especially small firms. And no one wants to drive even one small traditional firm off the European market. I have here a catalogue from one of these manufacturers. There is no doubt at all. Even today they offer beautiful barometers that show not the slightest external difference from the barometers that were manufactured in the past, but they no longer contain mercury. Even the famous Prince of Wales barometer, a copy of John Russel's royal barometer, nevertheless costing GBP 795, is already available without the slightest trace of mercury.
The argument that even one firm could be forced out of business is simply not correct. I can therefore tell you quite clearly that we are not acting in these small firms' interests if we prevent them from doing what is necessary to give their products a future. And these traditional barometers will only have a future if they are made without mercury.
The debate is closed.
The vote will take place tomorrow, 11 July 2007.
Mr President, I wonder if you could check that the interpretation came out correctly. I said I played with mercury as a child and I hope future generations will not be exposed to that risk. Just to be absolutely clear.
That is how I understood it, Mr Schlyter: I can assure you, I did the same thing and I hope to live to an old age.